Citation Nr: 1512280	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-02 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected narcolepsy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran had active service from May 2002 to August 2002 and from March 2003 to December 2005.  The Veteran reportedly had additional service with the Marine Corps Reserve from December 2005 to March 2008 and the Air Force Reserve from March 2008 to June 2009.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2012 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The case was previously before the Board in April 2013 when it was remanded for additional development.  Unfortunately, as the Board finds that there has not been substantial compliance with the April 2013 remand directives, the case must once again be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board, including statements from the Veteran and his wife.  No subsequent SSOC was issued, but as will be discussed below additional development is necessary before adjudicating the Veteran's claims.  Therefore, a waiver of AOJ consideration is moot.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After reviewing the claims file, the Board finds that there has not been substantial compliance with the development actions requested in the Board's April 2013 remand.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the development specified in the Board's April 2013 remand must be conducted prior to adjudication.

In the April 2013 remand, the Board noted that it was unclear from the record whether the Veteran's complete service treatment records (STRs) and service personnel records (SPRs) were in the claims file.  The Board requested that the AOJ obtain all outstanding STRs and SPRs, including from the Veteran's Marine Corps Reserve and Air Force Reserve service.  The Board further requested that if no additional records were available, that a written finding to that effect should be included in the claims file.  Additionally, the Board directed that the AOJ compile a list of the dates of all periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) and place it in the claims file.  Lastly, the Board directed the AOJ to obtain addendum opinions addressing whether the Veteran's sleep apnea was incurred due to active service, and whether his sinusitis clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated by service.  

In April 2013, the Appeals Management Center (AMC) sent requests for the relevant documents to the Air Reserve Personnel Center, National Personnel Records Center (NPRC), HQ US Marine Corps Manpower Management, and HQ Air Force Personnel Center / DPFFCM.  The request sent to the Air Reserve Personnel Center was returned as undeliverable in June 2013.  The HQ Air Force Personnel Center / DPFFCM informed the AMC that the Veteran's health treatment records were sent to the VA Records Management Center (VARMC) in September 2009.  The HQ USMC Manpower Management informed the AMC that the Veteran's medical records were stored with the VARMC, and provided a one page Career Retirement Credit Record and DD Form 214's corresponding to the Veteran's service from 2002 to 2005.  

In October 2013, the AMC submitted a Personnel Information Exchange System (PIES) request to obtain any outstanding STRs and SPRs or receive verification that there were no outstanding records.  A November 2013 response indicated that the NPRC had no records relating to the Veteran.  

In a November 2013 Report of General Information, the Veteran indicated he had reserve service with the 4th Marine Air Wing and 1st Marine Expeditionary Force from December 2005 to March 2008, and with the Air Force 509th Bomb Wing from March 2008 to June 2009.  In response, the AMC requested pay records for these periods and units from the Defense Finance and Accounting Service (DFAS).  DFAS provided a response to the AMC in December 2013; however it consisted only of pay records from 2002 to 2005. 

The AMC did not substantially comply with the Board's remand directives regarding records.  Records documenting the Veteran's periods of ACDUTRA and INACDUTRA service from December 2005 to June 2009 were not obtained, nor was a formal written finding to that effect made part of the record.  Additionally, the responses the AMC obtained did not definitively indicate whether VA had received all outstanding STRs and SPRs, and that no other records existed or could be obtained.  Because these records are relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Moreover, the AMC did not compile a list of such dates and include it in the claims file.  

In this regard, the Board notes that the evidence submitted by the Veteran in March 2014 included dates of ACDUTRA, including June 11 through June 25, 2007, and August 2008.  The AOJ should use the information provided by the Veteran in its search for records and verification of ACDUTRA and INACDUTRA service, but should not limit itself solely to the dates provided by the Veteran.

The AMC then obtained addendum opinions in January 2014.  The opinion regarding service connection for sleep apnea stated that the Veteran was not diagnosed until May 2008, "after his active military service periods."  The opinion addressing sinusitis noted the Veteran's diagnosis in August 2008, and concluded that the Veteran's sinusitis clearly and unmistakably did not exist prior to service.  The examiner further explained that his sinusitis was not related to service because the Veteran did not experience sinusitis until he left active service.  However, the Veteran's periods of service have not been verified for the period of December 2005 to June 2009.  As such, these opinions are based on a potentially incomplete factual record.  Moreover, with respect to the sinusitis opinion, the Board notes that the examiner made no mention of pertinent STRs, which the Veteran asserts indicate sinusitis symptoms during active duty service or ACDUTRA service.  See January 2003 STR noting complaints of sinus congestion, and December 2005 Dental Record showing the Veteran reported sinus problems.  In light of the above, the Board finds new examinations are warranted to determine the etiology of the Veteran's claimed disabilities.

The Board further notes that the AOJ had previously treated the Veteran's sinusitis claim as one of aggravation of a preexisting condition.  However, at no time in the record is there an indication that the Veteran's sinusitis pre-existed service, nor has the Veteran indicated that to be the case.  In fact, as noted above the January 2014 VA examiner concluded that the sinusitis did not clearly and unmistakably exist prior to service.  Moreover, the May 2012 VA examination report indicated sinusitis was diagnosed in 2005, and the January 2014 VA examination report indicated the sinusitis was diagnosed in August 2008.  The Board will therefore dispense with the theory of service connection on an aggravation basis.

Lastly, in a December 2012 submission, the Veteran stated that it was not his intention for his sleep apnea claim to be associated with his claim for narcolepsy and that his claim was never to be processed as a secondary service connection claim.  See December 2012 Statement, pg. 2.  However, in an April 2014 Informal Hearing Presentation, the Veteran's representative wrote that the Veteran was adamant that his sleep apnea is secondary to his service-connected narcolepsy.  Consequently, it is unclear under which theory of entitlement the Veteran is seeking to establish service connection for his sleep apnea.  Therefore the Board has directed that both theories of entitlement be addressed, noting that doing so in no way prejudices the Veteran and instead provides a more complete record upon which the Board may base its decision.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records and any outstanding service treatment records from his service with the Marine Corps Reserve and Air Force Reserve from all appropriate sources, including but not limited to the Veteran's units, Defense Personnel Records Information Retrieval System (DPRIS), and the Records Management Center (RMC) or any other appropriate repository.  All efforts to obtain these records should be fully documented.  Any records obtained should be associated with the file.  If no records are available, a negative reply is requested and should be associated with the file.

2.  Verify through the appropriate agencies the specific dates of ACDUTRA or INACDUTRA, including for the period from December 2005 to June 2009.  Reports of retirement points do not contain the necessary information in this regard.  All efforts to obtain these records should be fully documented.

3.  Thereafter, schedule the Veteran for an examination by an appropriate examiner to determine the current nature and etiology of his obstructive sleep apnea and sinusitis.  The examiner should review the Veteran's claims file, to include this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

Based on the review and the examination, the examiner is asked to opine on the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's obstructive sleep apnea was caused by the Veteran's service-connected narcolepsy.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's obstructive sleep apnea was aggravated (i.e., permanently worsened) by the Veteran's service-connected narcolepsy.

If the examiner determines that obstructive sleep apnea is aggravated by a service-connected narcolepsy, the examiner should report the baseline level of severity of the obstructive sleep apnea prior to the onset of aggravation.  If some of the increase in severity of the obstructive sleep apnea is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) obstructive sleep apnea began in or is related to active service, to include ACDUTRA service.  Please provide a complete explanation for the opinion.

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) sinusitis began in or is related to active service, to include ACDUTRA service.  Please provide a complete explanation for the opinion.

Review of the entire file is required, and a rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  
In reaching the requested opinions, the examiner should consider the lay statements of the Veteran and his wife.  See, e.g., December 2012 statement of the Veteran and March 2014 statements of the Veteran and his wife.

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




